Title: To Benjamin Franklin from Thomas Digges: Two Letters, 13 November 1780
From: Digges, Thomas
To: Franklin, Benjamin


I.
Dr Sir
Novr. 13. 1780
The Bearer of this, Capn. Benjamin Joy, waits upon Your Excellency on a matter of Business which will be explaind by Himself to You. He is so well recommended and His attatchment & active services for the cause of His Country are so well known to me, that I cannot but back His solicitation to Your Excellency with my strongest wishes that You gratify Him.
His Business is on a similar nature with that I wishd Your Excellency to grant a Friend I recommended in a letter the 26th Septr; and I am the more anxious for its completion, because the adventure is meant for the State of Virginia now very much in want of Blue & Colourd army Cloths, Blanketts, Coarse Woolens, Tent Linin, Sail-Duck &ca. &ca, which Captain Joy has been recommended to carry out at every risque by some of the distinguishd leaders of the People in that Quarter; particulary James Barron Esqr of the Board of War, Duncan Rose Esqr of the board of Trade and General Weeden.
For the accomplishment of His purpose, Captain Joy means to vest His property & effects in Europe in such articles as are specifyd above and to Conduct them to Virginia, on board His vessell the Brigantine Swallow of about 150 Tons Burthen, mannd with fourteen or fifteen Seamen & carrying Six Carrigge Guns four pounders—a Copper sheathd vessel of the Bermudean mould having a square tuck &ca.

If such vessel and Her intended Contents can be protected by Your Passport from any stoppage by the Cruisers of America or Her Allies, I am very sure the scheme will turn out of great publick benefit to my Country.
I am very Respectfully Dr Sir Yr Obligd & Obt Servt.
T. Digges
His Excelly B. Franklin Esqr
 
Addressed: His Excellency / Benjn. Franklin Esqr / Passy
Notation: Novr. 13. 1780.
 

II.
Dr Sir
London 13 Nov 1780
Since I wrote You last, on the 10 Int, I have had another letter from Mr F Bowens at ostend relative to the picture, for the safe delivery of which I am so anxious as to be frequently troublesome to You. Mr. Bowens by letter the 4th Int. informs me He has wrote to the necessary stages abot it, particularly to his frd at Lisle (to wch place it got in safety) and He thinks it has been detaind at and may be found at the Bureau des Delegences de Flandres a Paris. If it has not got to hand, be pleasd to order your Servant to enquire at that Bureau for it; for it would give me, as well as the Young Lady who sent it, the greatest satisfaction to hear by the Bearer it had reachd you in safety.
Your two packages by Mr Jones went thro my hands in safety to Mr Hodgson— He will write You in case there is any new move relative to the Prisoners. At present all is at a stand with the board here, for want of hearing from You with the specification of numbers on hand in France, & which I fear very much you will not have in Yr. power to give while the american Cruizers continue the abominable & impolitic practice of not holding their Prisoners, but suffering them to go at large whenever they have opportunity. Numbers have reducd lately at Forton, owing to the exemplary exertions of a very worthy little agent; numbers having found their way over to a certain House in Amsterm. At Plymo. there are 135 the 2d Int. & their numbers woud have been greater had 15 or 16 remaind, who in a fit of dispair of getting Exchang’d, lately enterd into the British service. I cannot here omit the extraordinary Conduct of one lately (of the name of Laurance, rather above the common level, a Yankee, well read & informd) who glancing over a Chapter of the bible that expressd “Eunucks had a better chance for the Kingdom of Heaven than men in perfect verility” immediately with a sharp knife committed the operation on Himself, and is now perfectly recoverd. Man—y [Manley] & Co——g—m [Conyngham] are still in their old quarters & have been very roughly treated & punishd for two attempts to elope. Your former charity of 25£ to M——y, has been servicable to them both, and the 6 d pr week to each man is a good help.
Every day here produces some new proofs of the inattention in the Captains of American Cruizers towards holding their Prisoners for Exchange. The Pilgrim Cap Robinson of Salem, 18. 6 prs. & 150 Men, landed about a month ago six or seven Captns & 53 Seamen near to Cape Clear in Ireland. Capt. Ferguson (one of the Captns.) who relates this says that during the 15 days he was on board, The Pilgrim took 7 homewd bound Wt Inda Men (four of them from monserrat out of the 5, the only ships wch came from thence this year, & sent them all for boston) and that His ship was the 79th. prize the Pilgrim had taken— The Pilgrim has only been 20 months off the Stocks.
Your letter in ansr. to that wrote by the Parole Prisoners which came by Capt Fletcher from Boston, has been recd; and they made the requisite application at the board of Sick & hurt to be exchangd by rect. & stand in accot. with you, as you recommended; This has been refusd them as unprecedented, & Capt. McCausland wrote you last post about it; praying to know if it was necessary for Him to go to Paris & surrender themselves to You. If you can favour them with an ansr. by the Bearer it will be a great obligation on some good men who seemingly wish to do every thing in their power to comply with their parole agreement.
No new movement with respect to Mr L——ns since my late letters. It is the opinion of some, that there will be soon a further relaxation of sevirty towards him, & that there will be a probability of his getting out soon on Parole. The Papers wch our ministry took from Him & sent over to the States General, made their appearance in the English news today, & causes much exultation, such as by the message of the Statholder &ca &ca it is apparant Holland will stick to the Interest of England &ca. &ca. They boast the same way too of affairs in Portugal. Spain too is certainly (say they) listening to overtures lately sent over by the Priest Hussy; & the cry of many is, that our ministry will do well to detach Spain from the American Interest at the expence of submitting to let Gibraltar be taken, to give the Dons East & Wt Florida the whole of the Campechy Lod [Log] Wood trade &ca &ca. Time, the mother of Truth, will discover what all this will come to; at present the fashion is to beleive that our wise ministers will certainly seperate Spain from the Bourbon Compact ha! ha! ha!
I inclose You a Certificate which you formerly granted to Carpenter. As I found the partys concernd in it, were not expressly going according to the tenor of that pass, (not that I mean they intended to go to an Enemys port) I refusd to give it to the partys, & they proceeded out in a Strong armd vessel & have got to B——n [Boston]; where every thing went well.
You recollect, Mitchells Cartel was after much trouble paid for by bills of 500 each on Jackson at the Admeralty who accepted them payable at the Bank. When the bills became due they were refused payment & are still unpaid, & unfortunately for me (who had no other motive or benefits in them but to get them discounted) my name stands upon two, wch has much distressd me.
Your last to me is of the 9th. Octor. & I expected to hear further from You about your bill from Jones on Goddard— If I can be any ways servicable you may freely command me— I have informd You how the same Jones took in Dr. Fothergill.
My late Dates have been the 3d Octor giving an Accot of H L——ns capture. also the 6th, 10th, 17th, 24th, 31st; and the 3d & 10th Int. I am rather curious to know whether one of these got safe—it containd an extract from a captive & is dated I think the 31st Octor— The getting this information, as well as to have a name to direct to instead of the B. F a Passy wch. I always cover to Grand will be servicable & safer to me.
The bearer will give you the current news of the day & carry a few news Papers. He is a young man who has renderd services to the Cause particularly in the quarter of virga. & on whom I have very good reasons for placing strict confidence & good opinion.
I am with the highest Esteem Yr most Obedt Servt
W: S: C


Monday night
  P.S. Since writing the foregoing, I find there is a Capt St George arrivd at the Secys office with Dispatches from N York of a late date— The Town is in a hub-bub to get at their real contents— accots are so incoherent that it is impossible for me (before I am obligd to seal & deliver this to the Bearer) to obtain any thing like the true accot; but this will be remedyd to you by the Bearer fulfilling his promise to carry the tomorrow mornings papers & add them to the few of today that I send you. It appears that Rodney wth 11 Ships saild from the Wt Indies the 24 Augt. & got to Rd Island the 20th Sept. lookd into that port, did nothing, touchd at N York, and returnd to His Wt Inda Station Pts on the 26th. One accot (tho not a beleivd one) says his fleet remaind at N York when this last packet saild. It is with concern I inform you that arnold has turnd Traitor to His Country & got into N York— It appears by the todays yet incorrect accot He had obtaind some secondary Command under Washington near N York, they say some Posts or Fort. He had prior to that made his bargain with an Emissary of Genl Clintons to betray the Amn Army & direct the British where to Surprize it. On the day fixd for this acheivement, Clinton sent out a major St André to inform Arnold of His movement— He went in the Character of a deserter valet de Chambre, was known on his landing, apprehended, detected & immediately hangd— Drafts of the Amn. Army plan of its lines, & the plan fixd between arnold & Clinton was found upon Him. Arnold immediately fled & got by water into N York. The accots further say that Gen Washn improvd this settled plan to his own advantage & strengthend a Post wch. Arnold had declard would be but feintly defended, & by that means routed the British army who went to possess it & had advancd too far before they heard of Major St. Andre’s fate.
Altho these accots have been bandied about ever since ten o Clk. this morning, there is no exact recital given from the quarter of authority—there they are rather mute, do not exult in the least, & by every appearance the accounts are in the lump highly dissatisfactory.

 
Notations in different hands: Nov 13. 1780 / Nov. 13. 1780.
